DETAILED ACTION
1.	This office action is a response to an application filed 07/26/2021. Claims 1-12 in the application are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “reservoir means” in claims 1 & 7; “injection means” in claims 1-2, 4-5 & 7; “control means” in claims 1-3, 5 & 8; “conveying means” in claim 1; “transport means” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Edgar R. Cataxinos on 08/11/2022.
The application has been amended as follows: 
1. (Currently Amended) A continuous conveyer system for transporting and filling containers with a crop, the continuous conveyer system comprising: 
reservoir means for holding a quantity of a liquid chemical crop preservative;
injection means having control means configured to eject a predetermined quantity of the liquid chemical crop preservative into each container of a continuously moving flow of the containers; [[and]] 
conveying means to convey the liquid chemical crop preservative from the reservoir means to the injection means;
a sensor configured to sense a container, of the continuously moving flow of the containers, under the injection means; and 
wherein the sensor is further configured to send a signal to the control means upon sensing the container under the injection means.
2. (Original) The continuous conveyer system of claim 1, wherein the injection means comprises a control valve structured and adapted to eject the predetermined quantity of the liquid chemical crop preservative with each actuation of the control valve by the control means.
3. (Original) The continuous conveyer system of claim 1, wherein the control means is further configured to control periodicity of ejections of the predetermined quantity of the liquid chemical crop preservative.
4. (Cancelled) 
5. (Cancelled) 
6. (Currently Amended) The continuous conveyer system of claim 1, further comprising a dispenser and a filling station controller for dispensing a controlled quantity of the crop into each container of the continuously moving flow of the containers.
7. (Original) The continuous conveyer system of claim 6, wherein the dispenser and the filling station controller are downline from the reservoir means and the injection means.
8. (Original) The continuous conveyer system of claim 6, wherein the filling station controller is in communication with the control means via a feedback loop.
9. (Currently Amended) The continuous conveyer system of claim [[8]] 2, wherein the control valve comprises a solenoid valve and the conveying means comprises a positive displacement pump, wherein the solenoid valve is interposed in the conveying means between  and the injection means.
10. (Currently Amended) The continuous conveyer system of claim [[1]] 9, wherein a cylinder volume of the positive displacement pump is 0.05 milliliters.
11. (Currently Amended) The continuous conveyer system of claim 1, wherein the liquid chemical crop preservative comprises dimethylnaphthalene (DMN) and at least one solvent.
12. (Currently Amended) The continuous conveyer system of claim 1, wherein the liquid chemical crop preservative further comprises at least one of the following: surfactant, aroma enhancer, deodorizer, essential oil, higher alcohol of C6-C12 carbon length, bactericide, or fungicide.

5.	Support for these amendments can be found in the instant application US PG-Pub. 2021/0354160 A1: [0013]-[0015]; [0028]-[0029]; fig. 3; original claims 4-5.
Reasons for Allowance
6.	Claims 1-3 & 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A continuous conveyer system for transporting and filling containers with a crop, the continuous conveyer system comprising: 
reservoir means for holding a quantity of a liquid chemical crop preservative;
injection means having control means configured to eject a predetermined quantity of the liquid chemical crop preservative into each container of a continuously moving flow of the containers; 
conveying means to convey the liquid chemical crop preservative from the reservoir means to the injection means;
a sensor configured to sense a container, of the continuously moving flow of the containers, under the injection means; and 
wherein the sensor is further configured to send a signal to the control means upon sensing the container under the injection means.” The closest prior art of record Forsythe et al. (U.S. Pat. No. 5,935,660), does not teach nor suggest “a sensor configured to sense a container, of the continuously moving flow of the containers, under the injection means; and wherein the sensor is further configured to send a signal to the control means upon sensing the container under the injection means” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717